   Menu              !                                    • Watch Live

Quick links...


                                    ADVERTISEMENT




            Coronavirus COVID-19 Global Cases by J…                      Mo

             Total Confirmed


   NEWS " CONTINUING COVERAGE "                          ! " #
   CORONAVIRUS




   Cuyahoga County
   Court of Common Pleas
   holding some court
   events over the phone
   due to COVID-19
   Posted: 3:02 PM, Mar 10, 2020 Updated: Invalid date

            By: Drew Scoﬁeld
Copyright 2018 Scripps Media, Inc. All rights reserved. This material may not be published, broadcast, rewritten, or
redistributed.




CLEVELAND — In wake of the coronavirus outbreak sweeping
the country, Administrative Judge Brendan J. Sheehan said the
Cuyahoga County Court of Common Pleas will conduct court
business over the phone as much as possible.

According to Sheehan, it will help to “reduce public visits to the
Justice Center and may limit potential social exposures.”

Sheehan said that while it is not a mandatory request due to
many court events having to take place in person, the reduction
in traffic at the Justice Center “could make a difference in
personal and community health.”
“While some people may feel a temptation to power through
illness to make it to work or court, we do ask anyone who is ill
to remain home to limit spread of any type of virus,” Sheehan
said.

Additional Coronavirus information
and resources:
Below you can find information and resources on novel
coronavirus, COVID-19, from local, state, national and
international organizations, including the Cuyahoga County
Board of Health, the Ohio Department of Health, the Centers
for Disease Control and Prevention, and the World Health
Organization.

News 5 will continue to update this section with new
information, resources, links, and more as it is made available.




COVID-19/2019 Novel Coronavirus Overview from the
CDC:

“2019 Novel Coronavirus (2019-nCoV/COVID-19) is a virus
(more specifically, a coronavirus) identified as the cause of an
outbreak of respiratory illness first detected in Wuhan, China.
At this time, it’s unclear how easily or sustainably this virus is
spreading between people. Coronaviruses are a large family of
viruses that are common in many different species of animals,
including camels, cattle, cats, and bats. Rarely, animal
coronaviruses can infect people and then spread between
people such as with Middle East Respiratory Syndrome
(MERS) and Severe Acute Respiratory Syndrome (SARS).”

“When person-to-person spread has occurred with MERS and
SARS, it is thought to have happened mainly via respiratory
droplets produced when an infected person coughs or sneezes,
similar to how influenza and other respiratory pathogens
spread. Spread of MERS and SARS between people has
generally occurred between close contacts.”




Global case numbers are reported by the World Health
Organization (WHO) in their coronavirus disease 2019
(COVID-19) situation reportexternal icon.

Coronavirus in Ohio:

As of Monday, March 9, there were three confirmed cases of
coronavirus in Ohio, all in Cuyahoga County, outside of
Cleveland.

According to the governor, two of the cases are from a married
couple that went on a cruise on the Nile River.

The other case is from a person that went to the AIPAC
conference in Washington D.C. According to a cantor from the
Jewish Temple in Beachwood, 160 people from Cleveland
attended the conference.




The three patients are between 54 and 56-years-old, according
to officials. None of the positive cases have been hospitalized at
this time.

READ MORE: Ohio's 3 coronavirus cases are in Cuyahoga
County; Gov. DeWine declares state of emergency

See the Coronavirus information page on the Ohio Department
of Health's website for the latest numbers of confirmed cases
and persons under investigation.

From News 5 and afﬁliated news
outlets:
News 5's Coronavirus continuing coverage page

How to prepare your family and pets for COVID-19

EPA releases list of approved disinfectants to use against
COVID-19

How to protect yourself from coronavirus when flying

Symptoms
The symptoms of coronavirus are fever and lower respiratory
tract issues, such as cough and shortness of breath, according
to the Cuyahoga County Board of Health.




CDC

The three symptoms of coronavirus, according to the CDC



Travel




CDC



Anyone traveling internationally should review plans in
advance of their trip, and check the CDC’s COVID-19 Travel
Information Page for daily updates and travel alerts.
Click here for the CDC COVID-19 Travel Information Page

Practice Good Hygiene
The CCBH recommends the following good hygiene practices to
prevent coronavirus, as well as the flu, colds and other
illnesses:
Sneeze or cough into the bend of your elbow to keep germs
from spreadingRegularly wash your hands with soap and
water/use alcohol-based hand sanitizer in betweenDon’t share
cups, spoons, forks, etc. with anyoneDon’t make food for
anyone if you are sickDon’t go to work or school if you are
sickVisit a doctor, urgent care or emergency department if you
are sick – don’t take chances
Please contact your medical provider with any questions.
       What You Need To Know About Handwashing




Guidance for those with compromised
immune systems
Click here for specific guidance from the CCBH for anyone at
higher risk for becoming ill.

Additional Resources




Cuyahoga County: See the CCBH page on coronavirus here.
Ohio Department of Health:

Click here for the Ohio Department of Health’s Coronavirus
information page.

It is updated daily at 2 p.m. with the current number of
confirmed cases, persons under investigation and persons
under investigation who tested negative for the disease.

More resources from ODH:

Fact sheet
Prevention infographic
Resources and information

Ohio Secretary of State:

Corona Facts: Ohio Secretary of State Frank LaRose has
launched a web page dedicated to providing facts about
coronavirus' impacts on voting and the Primary Election in
Ohio.
Centers for Disease Control and Prevention

The CCBH has created this list of coronavirus-related resources
from the CDC:

Homepage for COVID-19 materials and information

Fact sheet – Chinese
Fact sheet – English
Fact sheet – Spanish

Guidance for businesses
Guidance for colleges and universities
Guidance for communities and mass gatherings
Guidance for healthcare facilities
Guidance for healthcare professionals
Guidance for people with elevated risk for illness
Guidance for pregnant women
Guidance for risk assessment
Guidance for schools
Guidance for travelers

What you can do to stop the spread of COVID-19 – Chinese
What you can do to stop the spread of COVID-19 – English
What you can do to stop the spread of COVID-19 – Spanish

If you are sick with COVID-19 – Chinese
If you are sick with COVID-19 – English
If you are sick with COVID-19 – Spanish

Preventing spread of COVID-19 at election/polling/voting
locations
Prevention and treatment
Symptoms – overview




World Health Organization

Coronavirus information
Mythbusters – the truth about food, packages, pets and other
things related to COVID-19

Video – What is COVID-19?
Video – What is my risk of getting COVID-19?
Video – How can I protect myself from COVID-19?

Copyright 2020 Scripps Media, Inc. All rights reserved. This material may not be published, broadcast, rewritten, or
redistributed.



CURATION BY

                                                      Ohio Gov. Mike DeWine asks
                                                      indoor sporting events be
                                                      played without spectators
Sponsored
Ohio Launches New Policy
For Cars Used Less Than 50
Miles/Day
Comparisons.org




Sponsored
Chiropractors Bafﬂed:
Simple Stretch Relieves
Years of Back Pain (Watch)
healthbeneﬁts.vip




10-year-old girl fatally
struck by school bus in
Brooklyn, police say




Cleveland Clinic CEO
adresses Coronavirus and
prevention
Global Coronavirus Tracker:




See map here
Data independently provided by: The Center for Systems Science and Engineering at Johns Hopkins University.
ADVERTISEMENT
                       Northeast Ohio Trafﬁc News Consumer
!    "    #                 Sports Entertainment Life Video
                         Marketplace Don't Waste Your Money
                                                     Support

Scripps Local
Media
© 2020 Scripps
                                   Site Map Do Not Sell My Info
Media, Inc
                     Privacy Policy Journalism Ethics Guidelines
                                    Terms of Use EEO Careers
                            FCC Public Files Public File Contact
                                                              CLOSE

                 ADVERTISEMENT
